     Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 1 of 27 Page ID #:1
                                                                     ~M-~ILED


                                                           ~~ ~ ~ ..~~~L -8 ~~~~ I~~ C 3
 1     ALDEN F. ABBOTT
       General Counsel                                     4i~LE~ ~ ~~..7. ~ ~~~~ :~ ~Vvi`.I

2      K. MICHELLE GRAJALES
3      mgrajales@ftc.gov
       SAMUEL JACOBSON
4
       sjacobson@ftc.gov
5      FEDERAL TRADE CONIMISSION
      600 Pennsylvania Ave., NW
6
       Mail Stop: CC-10232
7      Washington, DC 20580
8     (202)326-3172

9       JOHN D. JACOBS, Cal. Bar No. 134154
10     Local Counsel
       jjacobs@ftc.gov
11
       FEDERAL TRADE CONIlVIISSION
12      10990 Wilshire Blvd., Ste. 400
       Los Angeles, CA 90024
13
       Tel:(310)824-4343; Fax:(310) 824-4380
14     Attorneys for Plaintiff
15
16                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17
18                                              Civ. No.       SACV19-01333 JVS(KESx)
19
                         Plaintiff,             COMPLAINT FOR PERMANENT
20                                              INJUNCTION AND OTHER
                              vs.               EQUITABLE RELIEF
21
22     ELEGANT SOLUTIONS,INC., a                FILED UNDER SEAL
23     corporation, also
       d/b/a Federal Direct Group;
24     TREND CAPITAL LTD., a corporation,
25     also d/b/a Mission Hills Federal;
       DARK ISLAND INDUSTRIES,INC., a
26
       corporation, also d/b/a Federal Direct
27     Group and f/k/a Cosmopolitan Funding
       Inc.;
28
 Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 2 of 27 Page ID #:2




 1 HERITAGE ASSET MANAGEMENT,
   INC., a corporation, also d/b/a National
 2 Secure Processing;

 3 TRIBUNE MANAGEMENT,INC., a
   corporation, also d/b/a The Student
 4
   Loan Group;
 5 MAZEN RADWAN,a/k/a Michael
   Radwan and Mike Radwan,individually
 6
   and as an officer of Elegant Solutions,
 7 Inc., Trend Capital Ltd., Dark Island
 8 Industries, Inc., Heritage Asset
   Management, Inc., and Tribune
 9 Management, Inc.;
10 RIMA RADWAN,individually and as
   an officer of Elegant Solutions, Inc.,
11
   Trend Capital Ltd., Dark Island
12 Industries, Inc., Heritage Asset
   Management, Inc., and Tribune
13
   Management, Inc.; and
14 DEAN ROBBINS,individually and as

15 an officer of Elegant Solutions, Inc.,
   Trend Capital Ltd., Dark Island
16 Industries, Inc., Heritage Asset

17 Management, Inc., and Tribune
   Management, Inc.
18
                           Defendants.
19
20
     Plaintiff, the Federal Trade Commission("FTC"),for its Complaint alleges:
21

22          1.    The FTC brings this action under Sections 13(b) and 19 ofthe Federal

23   Trade Commission Act("FTC Act"), 15 U.S.C. §§ 53(b) and 57(b) and the
24
     Telemarketing and Consumer Fraud and Abuse Prevention Act("Telemarketing
25

26   Act"), 15 U.S.C. §§ 6101-6108, to obtain temporary, preliminary, and permanent
27
     injunctive relief, rescission or reformation of contracts, restitution, the refund of
28


                                               -2-
    Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 3 of 27 Page ID #:3




1     ~ monies paid, disgorgement of ill-gotten monies, and other equitable relief for

2 ~ Defendants' acts or practices in violation of Section 5(a) ofthe FTC Act, 15 U.S.C.
3
      ~ § 45(a), and the FTC's Telemarketing Sales Rule ("TSR"), 16 C.F.R. Part 310, in
4
5     ~ connection with their deceptive marketing and sale of student loan debt relief
6
       services.
7
8                               JURISDICTION AND VENUE

9            2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§
10
      ~ 1331, 1337(a), and 1345.
11
12           3.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1),(b)(2),
13
      ~ (c)(1),(c)(2), and (d), and 15 U.S.C. § 53(b).
14
15                                         PLAINTIFF

16           4.     The FTC is an independent agency ofthe United States Government
17
      ~ created by statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) ofthe FTC
18
19 ~ Act, 15 U.S.C. § 45(a), which prohibits unfair or deceptive acts or practices in or
20
      ~ affecting commerce. The FTC also enforces the Telemarketing Act, 15 U.S.C. §§
21
22    6101-6108. Pursuant to the Telemarketing Act, the FTC promulgated and enforces

23    the TSR, 16 C.F.R. Part 310, which prohibits deceptive and abusive telemarketing
24
      acts or practices in or affecting commerce.
25
26           5.     The FTC is authorized to initiate federal district court proceedings, by
27
      its own attorneys,.to enjoin violations of the FTC Act and the TSR,and to secure
28


                                                -3-
     Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 4 of 27 Page ID #:4




 1     ~ such equitable relief as may be appropriate in each case, including rescission or

2 ~ reformation of contracts, restitution, the refund of monies paid, and the

3
       ~ disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b) and 57(b).
4

5                                         DEFENDANTS
6
              6.     Defendant Elegant Solutions, Inc., also d/b/a Federal Direct
7

8 ~ Group ("Elegant Solutions"), is a South Dakota corporation formed in May 2016
9 ~ that has listed its principal executive office as 110 E. Center St., Ste. 2053,
10
       ~ Madison, SD 57042 in its Articles of Incorporation. Elegant Solutions has also
11
12 ~ used 300 Spectrum Center Drive #400,Irvine, CA 92618 as its business address in
13
       ~ communications with banks and service providers. Elegant Solutions is registered
14
15 ~ as a foreign corporation in California. Federal Direct Group is registered with the

16     South Dakota Secretary of State as a d/b/a of Elegant Solutions. Elegant Solutions
17
       transacts or has transacted business in this District and throughout the United
18

19     States. At all times material to this Complaint, acting alone or in concert with
20
       others, or as part ofthe common enterprise described in Paragraph 14, Elegant
21

22     Solutions has advertised, marketed, offered to provide, sold, or provided student

23     loan debt relief services to consumers throughout the United States.
24
              7.    Defendant Trend Capital Ltd., also d/b/a Mission Hills Federal
25

26 ("Trend Capital"), is a South Dakota corporation that is registered to do business
27
       in California as a foreign corporation and has listed its principal executive office as ~
28


                                                 -4-
     Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 5 of 27 Page ID #:5




 1     110 E. Center St., Ste. 2053, Madison, SD 57042 in its Articles ofIncorporation.

2      Trend Capital has used 3 Studebaker, Irvine, CA 92618 as its business address in
3
       correspondence with service providers and addresses including 30211 Avenida del
4

5      las Banderas #200, Rancho Santa Maragarita, CA 92688 in bank correspondence.
6
       Trend Capital incorporated in South Dakota in June 2016. Mission Hills Federal is
7

8      registered with the South Dakota Secretary of State as a d/b/a of Trend Capital.

9      Trend Capital transacts or has transacted business in this District and throughout
10
       the United States. At all times material to this Complaint, acting alone or in
11
12     concert with others, or as part ofthe common enterprise described in Paragraph 14,
13
       Trend Capital has advertised, marketed, offered to provide, sold, or provided
14
15     student loan debt relief services to consumers throughout the United States.

16           8.     Defendant Dark Island Industries, Inc., also d/b/a Federal Direct
17
       Group and f/Wa Cosmopolitan Funding,Inc.("Dark Island"), is a South
18
19     Dakota corporation that is registered to do business in California as a foreign
20
       corporation. Dark Island has listed its principal executive office as 110 E. Center
21

22
       St., Ste. 2053, Madison, SD 57042 in its Articles ofIncorporation. Dark Island has

23     listed 3 Studebaker Irvine, CA 92618 as its business address in public documents.
24
       Cosmopolitan Funding, Inc., was incorporated in South Dakota in May 2016 and
25

26     amended to be renamed Dark Island Industries, Inc. in June 2016. Dark Island was
27
       separately incorporated in South Dakota in May 2016. Dark Island transacts or has
28


                                                -5-
 Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 6 of 27 Page ID #:6




1 ~ transacted business in this District and throughout the United States. At all times
2    ~ material to this Complaint, acting alone or in concert with others, or as part ofthe
3
     ~ common enterprise described in Paragraph 14, Dark Island has advertised,
4

5    marketed, offered to provide, sold, or provided student loan debt relief services to
6
     consumers throughout the United States.
7

8           9.     Defendant Heritage Asset Management,Inc., also d/b/a National

9    Secure Processing ("Heritage"), is a South Dakota corporation that is registered
l0
     to do business in California as a foreign corporation. Heritage has listed its
11
12   principal executive office as 110 E. Center St., Ste. 2053, Madison, SD 57042 in
13
     its Articles ofIncorporation. Heritage has also listed 6A Liberty #125, Aliso
14
l5   Viejo, CA 92656 as its business address in public documents. Heritage

16   incorporated in South Dakota in May 2014. National Secure Processing is
17
     registered with the South Dakota Secretary of State as a d/b/a of Heritage.
18

19   Heritage transacts or has transacted business in this District and throughout the
20
     United States. At all times material to this Complaint, acting alone or in concert
21

22
     with others, or as part ofthe common enterprise described in Paragraph 14,

23   Heritage has advertised, marketed, offered to provide, sold, or provided student
24
     loan debt relief services to consumers throughout the United States.
25

26          10.    Defendant Tribune Management,Inc., also d/b/a The Student
27
     Loan Group ("Tribune"), is a Nevada corporation. Tribune's Articles of
28
 Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 7 of 27 Page ID #:7




 1   ~ Incorporation, filed in 2014, identify its registered agent as Corp 95, LLC at 2620

2 ~ Regatta Dr. Suite 102, Las Vegas, Nevada, 89128. Tribune has listed 6A Liberty

3
     Ste. 175, Aliso Viejo, CA 92656 as its business address in public documents. The
4

5    Student Loan Group is registered with the Nevada Secretary of State as a Fictitious
6
     Firm Name for Tribune. Tribune filed a Certificate of Dissolution in November
7

8    2017. Tribune transacts or has transacted business in this District and throughout

9 ~ the United States. At all times material to this Complaint, acting alone or in
10
     concert with others, or as part ofthe common enterprise described in Paragraph 14,
11
12   Tribune has advertised, marketed, offered to provide, sold, or provided student
13
     loan debt relief services to consumers throughout the United States.
14

15
            1 1.   Defendant Mazen Radwan has held himself out as an officer of

16 ~ Elegant Solutions, Trend Capital, Dark Island, Heritage, and Tribune. He has used

17
     ~ the name "Michael Radwan" and "Mike Radwan" in bank and service provider
18
19   documents in connection with the business activities alleged in this Complaint. He
20
     has been a signatory on the corporate defendants' bank and American Express
21

22
     accounts and has served as the customer contact for Defendants'

23   telecommunications and merchant processing agreements. At all times material to
24
     this Complaint, acting alone or in concert with others, he has formulated, directed,
25

26   controlled, had the authority to control, or participated in the acts and practices of
27
     the Corporate Defendants, including the acts and practices set forth in this
28


                                               -7-
 Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 8 of 27 Page ID #:8




 1 ~ Complaint. Mazen Radwan resides in this District and, in connection with the
2 ~ matters alleged herein, transacts or has transacted business in this District and

3
     ~ throughout the United States.
4

5           12.    Defendant Rima Radwan has held herself out as an officer of
6
     ~ Elegant Solutions, Trend Capital, Dark Island, Heritage, and Tribune. She has
7

8 ~ been a signatory on the Corporate Defendants' bank accounts and has served as the
9 ~ customer contact for Defendants' payroll company. At all times material to this
10
     ~ Complaint, acting alone or in concert with others, she has formulated, directed,
11
12 ~ controlled, had the authority to control, or participated in the acts and practices of
13
     ~ the Corporate Defendants, including the acts and practices set forth in this
14

15
     Complaint. Rima Radwan resides in this District and, in connection with the

16   matters alleged herein, transacts or has transacted business in this District and
17
     throughout the United States.
18
19          13.    Defendant Dean Robbins has held himself out as an officer of
20
     Elegant Solutions, Trend Capital, Dark Island, Heritage, and Tribune. He has been ~
21

22
     a signatory on the Corporate Defendants' bank and American Express accounts

23   and has served as the customer contact for Defendants' virtual office provider. At
24
     all times material to this Complaint, acting alone or in concert with others, he has
25

26   formulated, directed, controlled, had the authority to control, or participated in the
27
     acts and practices ofthe Corporate Defendants, including the acts and practices set ~
28


                                               -8-
 Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 9 of 27 Page ID #:9




 1 ~ forth in this Complaint. Dean Robbins resides in this District and, in connection
2 ~ with the matters alleged herein, transacts or has transacted business in this District

3
     ~ and throughout the United States.
4

5                                 COMMON ENTERPRISE
6
            14.    Defendants Elegant Solutions, Trend Capital, Dark Island, Heritage,
7

8
     ~ and Tribune (collectively,"Corporate Defendants") have operated as a common

9    ~ enterprise while engaging in the deceptive acts and practices and other violations
10
     ~ oflaw alleged below. Defendants have conducted the business practices described
11
12 ~ below through an interrelated network of companies that have common ownership

13
     or officers, business functions, employees, office locations, and that commingled
14

15
     funds. Because these Corporate Defendants have operated as a common

16   enterprise, each of them is jointly and severally liable for the acts and practices
17
     alleged below. Defendants Mazen Radwan, Rima Radwan, and Dean Robbins
18
19   have formulated, directed, controlled, had the authority to control, or participated
20
     in the acts and practices ofthe Corporate Defendants that constitute the common
21

22   enterprise.

23                                         COMMERCE
24
            15.    At all times material to this Complaint, Defendants have maintained a
25

26   substantial course oftrade in or affecting commerce, as "commerce" is defined in
27
     Section 4 ofthe FTC Act, 15 U.S.C. § 44.
28
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 10 of 27 Page ID #:10




 1
2                 DEFENDANTS'DECEPTIVE STUDENT LOAN DEBT
3                            RELIEF OPERATION

4           16.    Since at least May 2014, Defendants have operated an unlawful debt
5
     ~ relief enterprise that preys on consumers with student loan debt. Defendants'
6
7 ~ scheme has involved promising consumers affordable loan repayment plans,
8
     ~ severing consumers' contact with their federal loan servicers, and pocketing the
9
10 ~ consumers' monthly loan payments.
11          17.    Defendants have lured consumers with telephone calls and emails
12
     promising to reduce consumers' monthly student loan payments or loan balances
13
14   by consolidating their loans or enrolling them in income-based repayment plans.
15
     Defendants have promised to service the repayment of consumers' student loans
16
17   and, in many instances, inform consumers they have already or will "manage" or

18 "take over" the loans. Defendants tell consumers who sign up for Defendants'
19
   services to cease making payments to their servicers and, instead, to make monthly ~
20
21   loan payments to the Defendants.
22
            18.   Defendants have then engaged in a variety of tactics to arrange for
23
24   consumers' loans to go into forbearance, deferment, or zero dollar monthly

25   payment status where lenders would not expect to receive monthly payments nor
26
     contact consumers when payments were not received. In numerous instances,
27
28   Defendants have required consumers to provide their federal student aid personal


                                              -10-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 11 of 27 Page ID #:11




 1    ~ identification numbers("FSA PINS"), or other personal information, in order to

2 ~ enroll in Defendant's debt relief program. Defendants have used consumers' FSA

3 '
      ~ PINs to change the contact information on file with consumers' federal loan
4

5     ~ servicers —effectively preventing contact. between consumers and their federal loan
6
       servicers.
7

8
             19.    Consumers have discovered, sometimes after years of making

9     ~ monthly loan payments to Defendants, that Defendants failed to apply most or any
l0
      ~ of their payments to their student loans, but rather diverted consumers' loan
11

12    payments to themselves. In numerous instances, Defendants also failed to obtain
13
      ~ the lower monthly payment amount or loan balance that they promised consumers.
14

15
             20.    In exchange for the promised debt relief services, Defendants have

16 ~ collected hundreds to thousands of dollars per consumer in illegal advance fees.

17
      ~ Defendants have collected a total of more than $23 million from consumers since
18
19 ~ at least January 2016. Moreover, because Defendants have failed to apply most or
20
      any of consumers' payments to their student loans, many consumers have accrued
2l

22
      additional capitalized interest on the balance of their loans. As a result, many

23    consumers have owed more on the balances of their student loans after signing up
24
      with Defendants.
25

26

27

28


                                               -11-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 12 of 27 Page ID #:12




 1

2          Background on Student Loan Forgiveness and Repayment Programs
3
            21.    Student loan debt is the second largest class of consumer debt; more
4

5    ~ than 42 million Americans collectively owe nearly $1.5 trillion. The student loan
6
     ~ market shows elevated levels of distress relative to other types of consumer debt.
7

8
            22.    To address this mounting level of distressed debt, the Department of

9 ~ Education("ED")and state government agencies administer a limited number of
10
     ~ student loan forgiveness and discharge programs. Most consumers, however, are
11
12 ~ not eligible for these programs because of strict eligibility requirements. For
13
     ~ example, one program requires the consumer to demonstrate a total and permanent
14

15    disability; another applies only to consumers whose school closed while the

16    consumer was still enrolled. A third program, the Borrower Defense to Repayment
17
     ("BDR"), may provide a loan discharge ifthe school, through an act or omission,
18
19    violated state law directly related to the borrower's federal student loan or to the
20
     educational services for which the loan was provided.
21

22
            23.    Other forgiveness programs require working in certain professions for

23   a period of years. Teacher Loan Forgiveness applies to teachers who have worked
24
     full-time for five years in a loes-income elementary or secondary school or
25

26   educational service agency. Public Service Loan Forgiveness("PSLF")applies to
27

28


                                               -12-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 13 of 27 Page ID #:13




 1 ~ employees of governmental units or non-profit organizations who make timely
2 ~ monthly payments for a period often years while employed in the public sector.

3
            24.   The federal government also offers loan forgiveness through income-
4

5    ~ driven repayment("IDR") programs that enable borrowers to reduce their monthly
6
     ~ payments and have portions of their loans forgiven. IDR programs allow eligible
7

8
     ~ borrowers to limit their monthly payments based on a percentage of their

9 ~ discretionary monthly income. To remain in an IDR program, borrowers must
10
     ~ recertify their income and family size annually. Obtaining forgiveness through
11
12 ~ IDR programs requires a minimum of20 or 25 years of qualifying payments.
13
            25.   Because a borrower's income is likely to fluctuate over the life ofthe
14
15 ~ loan, monthly payments under the IDR programs can vary
                                                            considerably from year

16 ~ to year. If a borrower's income were to increase over the repayment period, for

17
     ~ example, the monthly payment amount could correspondingly increase to the point
18

19   where those payments would.pay off the loan before any amount could be forgiven
20
     at the end ofthe repayment term.
21

22
            26.   Consumers can apply for BDR,PSLF,IDR, and other loan repayment ~

23   and forgiveness or discharge programs through ED or their student loan servicers
24
     at no cost; these programs do not require the assistance of a third-party company or ~
25

26   payment of application fees.
27

28


                                             -13-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 14 of 27 Page ID #:14




1           27.    ED will grant forbearance while processing applications for an

2 ~ alternative repayment plan, and in some cases of hardship. During forbearance,

3
     ~ and, under some circumstances, during deferment, unpaid interest is added to the.
4

5    ~ principal balance.
6
         Defendants' Deceptive Marketing of Student Loan Debt Relief Services
7
8           28.    To lure consumers into purchasing their purported student loan debt

9 ~ relief services, Defendants make at least three types of deceptive claims: (1)
10
     ~ Consumers who purchase Defendants' debt relief services will be enrolled in a
11
12   repayment plan that will reduce their monthly payments to a lower, specific
13
     ~ amount or have their loan balances forgiven in whole or in part;(2) Most or all of
14
15 ~ consumers'
                monthly payments to Defendants will be applied toward consumers'

16 ~ student loans; and (3)Defendants will assume responsibility for the servicing of

17
     consumers' student loans.
18

19          29.    Defendants make outbound telemarketing calls to consumers to offer
20
     their services and convince student loan borrowers to sign up with the company. In ~
21

22   some instances, consumers view the Defendants' websites and call Defendants'

23   telemarketers for more information.
24
                            Deceptive Representations During Calls
25

26          30.    In telephone calls, Defendants' telemarketers have told numerous
27
     consumers that Defendants will obtain a student loan repayment schedule for
28


                                              -14-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 15 of 27 Page ID #:15




 1   ~ consumers with specific monthly loan payment amounts that are significantly

2 ~ lower than what the consumer had been paying. Defendants have typically quoted

3
     ~ consumers a monthly payment that is half or less than what consumers were then
4

5    ~ paying their loan servicers at the time. For example, one consumer who had been
6
     ~ paying $200 per month was told her new monthly payment would be $50; another
7
8
     ~ consumer who had been paying $130 per month was told the new payment would

9 ~ be $61. Defendants have told numerous consumers that they will accomplish this
10
     ~ reduced payment by consolidating or refinancing the consumers' loans, enrolling
it
12 ~ them in a loan forgiveness program, or placing consumers into an income-based

l3
     ~ repayment program. In some instances, Defendants have told consumers their loan
14

15
     ~ balances will be forgiven after the consumer makes lower monthly payments for a

16 ~ specific period of years, for example, after three, seven, ten, or fifteen years of

17
     ~ making loan payments to Defendants.
18

19          31.   In numerous instances, Defendants have represented in calls and
20
     ~ emails to consumers that they will be purchasing, taking over, or handling
21

22   servicing of consumers' loans. Defendants have instructed consumers that

23   Defendants will handle all loan communications and that consumers should stop
24
     payments to their "previous" servicers. For example, some consumers received the ~
25

26   following in an email from Defendants shortly after signing up:
27

28


                                              -15-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 16 of 27 Page ID #:16




 1          During this transition you may receive calls and/or correspondence from
            your previous servicers, please disregard as we will encounter a short
2           transition period.
3
            If you are currently enrolled in any automatic payment withdrawals with
4
            your previous lenders, it is recommended that you check to make sure that
5           future drafts will not be processed through your bank.
6

7           32.   In numerous instances, Defendants have represented that consumers
8
     ~ will make one to three initial or set-up fee payments, followed by monthly loan
9
10 ~ payments of another amount. In numerous instances, Defendants have also
11
     ~ represented that all or most ofthe consumers' new, lower payments will be applied
12
     to their student loans. For example, one consumer reports Defendants "told me
13

14   that $10 ofthe $51.67 [monthly payment] would be a management fee, and that the
15
     other $41.67 would go toward repaying my loans."
16
17                    Enrollment in Defendants' Debt Relief Program
18
            33.   Defendants have collected consumers' personal information, FSA
19
     PINs, and bank account payment information from consumers interested in
20
21   Defendants' services.
22
            34.   Shortly thereafter, Defendants have emailed consumers apre-filled
23

24   electronic contract with an ACH authorization, which allows Defendants to take
25
     automatic debits from consumers' bank accounts, and fine-print disclosures that
26
     the consumer is requested to sign electronically. Defendants require consumers to
27

28   pay for their services via ACH withdrawal.

                                              -16-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 17 of 27 Page ID #:17




 1            35.   Defendants have typically collected one to three "initial" payments

2 ~ ranging from $100 to $500, and then collected ongoing monthly payments in

3
     another amount, typically ranging from $50-$200. Defendants have collected a
4

5    ~ total of approximately $773 to $7,000 for their debt relief services per consumer,
6
     ~ the majority of which consumers believe are going towards paying off their student
7
8
     ~ loan debt, but which are instead going to initial and monthly fees to Defendants.

9             36.   Defendants are not federal loan servicers and despite their
10
     ~ representations to consumers, have not taken over or purchased consumers' student
11
12   loans.
13
              37.   In numerous instances, Defendants have failed to obtain the promised
14

15
     lower monthly payments. Rather, Defendants have placed consumers' student

16   loan accounts into deferment or forbearance or enrolled consumers in a repayment
17
     plan with a zero dollar monthly repayment. In numerous instances, Defendants
18

]9   applied for zero dollar payment plans for consumers by providing false income or
20
     dependent information to consumers' servicers.
21

22
            38.     In numerous instances, Defendants failed to apply the majority, if any,

23   of consumers' payments to their loans. Many consumers report that Defendants
24
     made no payments towards their student loans. Other consumers learned that
25

26   Defendants had only made one payment to their loans in over a year or several
27
     years of participation.
28


                                               -17-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 18 of 27 Page ID #:18




1           39.    In some instances, when consumers confronted Defendants to find out

2     what had happened to the payments that had not been applied to their loans,
3
     ~ Defendants informed consumers that their entire payments had been collected as
4

5    ~ "handling" or "management" fees.
6
                  Defendants' Efforts to Perpetuate Their Unlawful Scheme
7

8
            40.    Defendants have engaged in additional tactics to string consumers

9    along and prevent consumers from learning of Defendants' scheme. For example,
l0
     ~ in numerous instances, Defendants have obtained consumers' sign-in information
11

12 ~ and changed consumers' contact information in their federal loan account files,
13
     ~ effectively hindering or entirely preventing consumers' loan servicers from
14

15 ~ communicating with consumers.
16          41.    Defendants have used virtual office addresses and commercial
17
     corporate registrations to obscure the location and identity of the entities and
18
19   individuals responsible for their actions. Defendants also informed consumers who
20
     had enrolled with National Secure Processing that National Secure Processing had
21
22   been purchased by Mission Hills Federal and, as a result, that consumers' accounts

23   were being transferred to Mission Hills Federal. In fact, Mission Hills Federal has
24
     been operated by the same individual defendants.
25

26          42.    In some instances, when consumers have contacted Defendants to
27
     cancel their enrollment in Defendants' program, Defendants have told consumers
28


                                              -18-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 19 of 27 Page ID #:19




 1 ~ that they could suffer adverse credit consequences if they cancel or that they would
2 ~ be turned over to debt collectors. In many instances, Defendants have refused or
3
     ~ ignored requests for refunds by consumers.
4

5           43.    Consumers have often ended up owing more on their student loans
6
     ~ after signing up for Defendants' services based on interest that accrued while
7

8
     ~ Defendants failed to repay consumers' loans.

9           44.    Based on the facts and violations of law alleged in this Complaint, the
10
     ~ FTC has reason to believe that Defendants are violating or are about to violate laws
11

12 ~ enforced by the Commission.
13
                                        THE FTC ACT
14

15
            45.    Section 5(a) ofthe FTC Act, 15 U.S.C. § 45(a), prohibits "unfair or

16 ~ deceptive acts or practices in or affecting commerce."
17
            46.    Misrepresentations or deceptive omissions of material fact constitute
18
19 ~ deceptive acts or practices prohibited by Section 5(a) ofthe FTC Act.
20
                             VIOLATIONS OF THE FTC ACT
21
22                                          Count I

23                               Deceptive Representations
24
            47.   In numerous instances, in connection with the advertising, marketing,
25

26   promotion, offering for sale, or sale of student loan debt relief services, Defendants
27
     have represented, directly or indirectly, expressly or by implication that:
28


                                              -19-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 20 of 27 Page ID #:20




1                  a. Consumers who purchase Defendants' debt relief services will be

2                     enrolled in a repayment plan that will reduce their monthly
3
                      payments to a lower, specific amount or have their loan balances
4

5                     forgiven in whole or in part;
6
                   b. Most or all of consumers' monthly payments to Defendants will be
7

8                     applied toward consumers' student loans; or

9                  c. Defendants will assume responsibility for the servicing of
10
                      consumers' student loans.
11
12          48.    In truth and in fact, in numerous instances in which Defendants have
13
     ~ made the representations set forth in Paragraph 47 of this Complaint, such
14
15
     ~ representations were false or not substantiated at the time Defendants made them.

16          49.    Therefore, Defendants' representations as set forth in Paragraph 47 of
17
     ~ this Complaint are false or misleading and constitute deceptive acts or practices in
18

i9 ~ violation of Section 5(a) ofthe FTC Act, 15 U.S.C. § 45(a).
20
                          THE TELEMARKETING SALES RULE
21

22
            50.    Congress directed the FTC to prescribe rules prohibiting abusive and

23   deceptive telemarketing acts or practices pursuant to the Telemarketing Act, 15
24
     U.S.C. §§ 6101-6108. The FTC adopted the original TSR in 1995, extensively
25

26   amended it in 2003, and amended certain provisions thereafter. 16 C.F.R. Part
27
     310.
28


                                               -20-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 21 of 27 Page ID #:21




 1          51.    Defendants are "seller[s]" or "telemarketer[s]" engaged in

2 ~ "telemarketing" as defined by the TSR, 16 C.F.R. § 310.2(dd),(f~, and (gg). A

3
     "seller" means any person who,in connection with a telemarketing transaction,
4

5    ~ provides, offers to provide, or arranges for others to provide goods or services to a
6
     ~ customer in exchange for consideration. 16 C.F.R. § 310.2(dd). A "telemarketer"
7

8
     ~ means any person who, in connection with telemarketing, initiates or receives

9 ~ telephone calls to or from a customer or donor. 16 C.F.R. § 310.2(f~.

l0
     ~ "Telemarketing" means a plan, program, or campaign which is conducted to
11

12   induce the purchase of goods or services or a charitable contribution, by use of one 'i
13
     ~ or more telephones and which involves more than one interstate telephone call. 16
14

15
     ~ C.F.R. § 310.2(gg).

16          52.    Defendants are sellers or telemarketers of"debt relief services" as
17
     defined by the TSR, 16 C.F.R. § 310.2(0). Under the TSR,a "debt relief service"
18
19   means any program or service represented, directly or by implication, to
20
     renegotiate, settle, or in any way alter the terms of payment or other terms of the
21
22
     debt between a person and one or more unsecured creditors, including, but not

23   limited to, a reduction in the balance, interest rate, or fees owed by a person to an
24
     unsecured creditor or debt collector. 16 C.F.R. § 310.2(0).
25

26

27

28


                                               -21-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 22 of 27 Page ID #:22




 l          53.   The TSR prohibits sellers and telemarketers from requesting or

2 ~ receiving payment of any fees or consideration for any debt relief service until and

3
      unless:
4

5                 a.    The seller or telemarketer has renegotiated, settled, reduced, or
6
                        otherwise altered the terms of at least one debt pursuant to a
7
8                       settlement agreement, debt management plan, or other such

9                       valid contractual agreement executed by the customer; and
10
                  b.    The customer has made at least one payment pursuant to that
11
12                      settlement agreement, debt management plan, or other valid
13
                        contractual agreement between the customer and the creditor;
14
15                      and

16                c.    To the extent that debts enrolled in a service are renegotiated,
17
                        settled, reduced, or otherwise altered individually, the fee or
18

19                      consideration either:
20
                        i.    Bears the same proportional relationship to the total fee
21

22
                              for renegotiating, settling, reducing, or altering the terms

23.                           ofthe entire debt balance as the individual debt amount
24
                              bears to the entire debt amount. The individual debt
25

26                            amount and the entire debt amount are those owed at the
27
                              time the debt was enrolled in the service; or
28


                                             -22-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 23 of 27 Page ID #:23




1                       ii.    Is a percentage of the amount saved as a result of the

2                              renegotiation, settlement, reduction, or alteration. The
3
                               percentage charged cannot change from one individual
4

5                              debt to another. The amount saved is the difference
6
                               between the amount owed at the time the debt was
7

8
                               enrolled in the service and the amount actually paid to

9                              satisfy the debt. 16 C.F.R. § 310.4(a)(5)(i).
l0
            54.   The TSR prohibits sellers and telemarketers from misrepresenting
11

12 ~ directly or by implication, any material aspect of any debt relief service, including,
13
     ~ but not limited to, the amount of money or the percentage ofthe debt amount that a
14

15   customer may save by using the service. 16 C.F.R. § 310.3(a)(2)(x).

16          55.   Pursuant to Section 3(c) ofthe Telemarketing Act, 15 U.S.C. §
17
     6102(c), and Section 18(d)(3) ofthe FTC Act, 15 U.S.C. § 57a(d)(3), a violation of ~
18
19   the TSR constitutes an unfair or deceptive act or practice in or affecting commerce, ~
20
     in violation of Section 5(a) ofthe FTC Act, 15 U.S.C. § 45(a).
2l

22

23

24

25

26

27

28


                                             -23-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 24 of 27 Page ID #:24




 1               VIOLATIONS OF THE TELEMARKETING SALES RULE

 2                                           Count II
 3
                              Advance Fee for Debt Relief Services
4

 5            56.    In numerous instances, in connection with the telemarketing of
6
      ~ student loan debt relief services, Defendants have requested or received payment
 7

8      of a fee or consideration for debt relief services before:

9                    a.    Defendants have renegotiated, settled, reduced, or otherwise
l0
                           altered the terms of at least one debt pursuant to a settlement
11

12                         agreement, debt management plan, or other such valid
13
                           contractual agreement executed by the customer; and
14

15
                     b.    The customer has made at least one payment pursuant to that

16                         settlement agreement, debt management plan, or other valid
17
                           contractual agreement between the customer and the creditor.
18
19           57.     Therefore, Defendants' acts or practices, as set forth in Paragraph 56
20
      ~ of this Complaint violate Section 310.4(a)(5)(i) ofthe TSR, 16 C.F.R. §
21
22
      ~ 310.4(a)(5)(i).

23                                           Count III
24
                            Material Debt Relief Misrepresentations
25

26           58.    In numerous instances, in connection with the telemarketing of
2'7
      student loan debt relief services, Defendants have misrepresented, directly or
28


                                                -24-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 25 of 27 Page ID #:25




1 ~ indirectly, expressly or by implication, material aspects of their debt relief services,
2 ~ including, but not limited to that:

3
                  a. Consumers who purchase Defendants' debt relief services willbe
4

5                    enrolled in a repayment plan that will reduce their monthly
6
                     payments to a lower, specific amount or have their loan balances
7

8
                     forgiven in whole or in part;

9                 b. Most or all of consumers' monthly payments to Defendants will be
10
                     applied toward consumers' student loans; or
11
12                c. Defendants will assume responsibility for the servicing of
13
                     consumers' student loans.
l4
15
           59.    Defendants' acts and practices, as set forth in Paragraph 58 ofthis

16 ~ Complaint violate Section 310.3(a)(2)(x) of the TSR, 16 C.F.R. § 310.3(a)(2)(x).

17
                                   CONSUMER INJURY
18
19         60.    Consumers are suffering, have suffered, and will continue to suffer
20
     substantial injury as a result of Defendants' violations ofthe FTC Act and the TSR.~
21

22
     In addition, Defendants have been unjustly enriched as a result of their unlawful

23   acts or practices. Absent injunctive relief by this Court, Defendants are likely to
24
     continue to injure consumers, reap unjust enrichment, and harm the public interest. ~
25

26

27

28


                                              -25-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 26 of 27 Page ID #:26




1                     THIS COURT'S POWER TO GRANT RELIEF

2           61.    Section 13(b) ofthe FTC Act, 15 U.S.C. § 53(b), empowers this Court
3
     to grant injunctive and such other relief as the Court may deem appropriate to halt
4

5    ~ and redress violations of any provision of law enforced by the FTC. The Court, in
6
     ~ the exercise of its equitable jurisdiction, may award ancillary relief, including
7
8
     ~ rescission or reformation of contracts, restitution, the refund of monies paid, and

9    the disgorgement ofill-gotten monies, to prevent and remedy any violation of any
l0
     ~ provision of law enforced by the FTC.
11
12          62.    Section 19 ofthe FTC Act, 15 U.S.C. § 57(b), Section 6(b) ofthe
13
     Telemarketing Act, 15 U.S.C. § 6105(b) and Section 626 ofthe Omnibus Act
14
15   authorize this Court to grant such relief as the Court finds necessary to redress

16   injury to consumers resulting from Defendants' violations ofthe TSR,including
17
     the rescission or reformation of contracts,.and the refund of money.
18
19                                 PRAYER FOR RELIEF
20

21          Wherefore, Plaintiff FTC, pursuant to Sections 13(b) and 19 ofthe FTC Act,
22
      15 U.S.C. §§ 53(b) and 57(b), and Section 6(b) ofthe Telemarketing Act, 15
23

24
     U.S.C. § 6105(b), and the Court's own equitable powers, requests that the Court:

25          A.     Award Plaintiff such preliminary injunctive and ancillary relief as
26
     may be necessary to avert the likelihood of consumer injury during the pendency
27

28   ofthis action and to preserve the possibility of effective final relief, including a


                                               -26-
Case 8:19-cv-01333-JVS-KES Document 1 Filed 07/08/19 Page 27 of 27 Page ID #:27




1 ~ temporary and preliminary injunction, asset freeze, appointment of a receiver, an
2 ~ evidence preservation order, and expedited discovery;

3
            B.     Enter a permanent injunction to prevent future violations ofthe FTC
4

5    ~ Act and the TSR by Defendants;
6
            C.     Award such relief as the Court finds necessary to redress injury to
7

8
     ~ consumers resulting from Defendants' violations ofthe FTC Act and the TSR,

9    ~ including rescission or reformation of contracts, restitution, the refund of monies
l0
     ~ paid, and the disgorgement of ill-gotten monies; and
11

12          D.     Award Plaintiff the costs of bringing this action, as well as such other
13
     and additional relief as the Court may determine to be just and proper.
14

15
16   Dated: ~             ~            ,2019
17

18

19 Respectfully submitted,
   ALDEN F. ABBOTT
20
   General Counsel
21

22
     K. Michelle Grajales
23   Samuel Jacobson
24   Attorneys for Plaintiff
     FEDERAL TRADE COMMISSION
25

26

27

28


                                               -27-
